DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic device that includes a flexible display, a first and a second housing that slide in opposite direction, at least one rotary contact structure making contact with the contact region while rotating in a process of changing the shape of the flexible display, a circular central part disposed at a center of an inside of the rotating part, a plurality of conductive balls interposed between the rotating part and the circular central part, and a support part configured to support the circular central part and to electrically connect the circular central part with the PCB, wherein the rotating part includes a first guide for moving or rotating the plurality of conductive balls on an inner surface, and wherein the circular central part includes a second guide for moving or rotating the plurality of conductive balls on an outer surface. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2-20, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks:
The examiner has considered Zhang et al. (US 20190319416) and Sharma et al. (US 20140273590)  as the closest prior art.
	Regarding claim 1, Zhang (figs 13, 14 and 16) discloses an electronic device comprising: a flexible display (Par. [0047]); at least one rotary contact structure (fig. 13) making contact with the contact region (271, 272, 273); and a printed circuit board (PCB) electrically connected with the at least one rotary contact structure, wherein the at least one rotary contact structure (26), a central part (222) disposed inside the rotating part, a conductive member (252) interposed between the rotating part and the central part, and a support part (figs 13, 14 and 16) configured to support the central part.
	Regarding claim 1, Sharma (figs 11-14) discloses an electronic device comprising: a display (26); a first housing (14) configured to move, and including a contact region; a second housing (16); at least one rotary contact structure (fig. 11) making contact with the contact region; a rotating part (a piece that is conducting a rotatable power signal, Par. [0071], figs 11-14) configured to maintain contact, a central part disposed inside the rotating part (a part that conducts power signal included in the rotating part, figs 11-12, Par. [0071]), a conductive member (figs 11-12, Par. [0071]) interposed between the rotating part and the central part, and a support part configured to support the central part and to electrically connect the central part with the PCB (hinge that is connected to the audio jack circuit board).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841
	
	
/HUNG S. BUI/Acting Patent Examiner, 2841/2800